Citation Nr: 1759248	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-29 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 

2. Entitlement to service connection for sleep apnea, to include as due to herbicide exposure. 

3. Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or diabetes mellitus, type II.   


REPRESENTATION

Veteran represented by:	Matthew Wilcut, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to April 1987.  He also had time in the United States Army Reserve.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified during a March 2013 videoconference hearing; a transcript is of record.  Also in December 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is also of record.  The Veteran has declined the opportunity for a third hearing.

The Board previously remanded this case for additional development in November 2012, June 2014, and March 2016.  The case has been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1. The Veteran has current diagnosis of diabetes mellitus, type II, hypertension, and obstructive sleep apnea.  

2. The evidence preponderates against finding that the Veteran was exposed to herbicide, including Agent Orange, during his service.  

3. The competent and probative evidence does not establish that diabetes mellitus, type II was manifest within one year of separation from active duty.  

4. The preponderance of the evidence is against finding that the Veteran's diabetes mellitus, type II has a relationship to any in-service occurrence or event.  

5. The evidence establishes that the Veteran had incidents of high blood pressure during service, but it preponderates against finding that the Veteran had diagnosis of hypertension during service or within one year since separation.  

6. The evidence is at least in equipoise as to whether the Veteran's sleep apnea was incurred during active service. 


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for diabetes mellitus, type II have not been met.  38 U.S.C. §§ 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2. The criteria for establishing service connection for hypertension have not been met.  38 U.S.C. §§ 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3. With resolution of reasonable doubt in the Veteran's favor, the criteria for establishing service connection for sleep apnea have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

As for the issue of service connection for obstructive sleep apnea, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2016).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

For both hypertension and diabetes claims, VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §5103; 38 C.F.R. § 3.159(b).  VA provided the required notice in February 2009, prior to the initial adjudication and readjudication of the claim in a supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

As for the claim of hypertension, VA satisfied its duty to assist the Veteran in developing his claim.  The RO associated all available service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  The Veteran was also provided with a VA examination in June 2015.  The examination is adequate, as the examiner reviewed the Veteran's medical history, including his STRs, interviewed and examined the Veteran in person, and provided sufficiently detailed findings concerning his hypertension.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

VA also satisfied its duty to assist the Veteran in developing his claim for diabetes mellitus, type II.  38 U.S.C. § 5103A.  As per March 2016 Board remand, the RO requested information from the Joint Services Records Research Center (JSRRC), associated all available service treatment records (STRs), service personnel records (SPRs), and medical treatment records concerning the Veteran's diabetes with the claims file.  

The Veteran has not been afforded a VA examination, with an opinion as to the etiology for diabetes mellitus, type II.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App.79, 83-86 (2006).

Medical evidence is not required in every case to indicate that the claimant's disability may be associated with the claimant's service for purposes of demonstrating entitlement to a VA medical exam.  Colantonio v. Shinseki, 606 F.3d 1378, 1381-82 (Fed. Cir. 2010).  However, while the Board must consider lay evidence in determining whether or not to provide a VA medical exam, it may weigh this evidence based upon the weight to which it is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (holding that a veteran's conclusory generalized statements that his service illness caused his present medical problems is not sufficient to entitle him to a medical examination under the standard of 38 U.S.C. § 5103A(d)(2)(B)).

The Board concludes that an examination is not needed in this case for his diabetes.  The Veteran's only contention is that he should be service connected for his diabetes because he claims he was exposed to herbicides as a result of handling canvas equipment.  December 2015 and April 2013 Hearing Transcripts.  The Veteran does not allege that diabetes otherwise manifested during service, or within one year of separation from service, or that it is related to any other specific incident in service.  

Moreover, the Board's review of the claims file is negative for any indication of diabetes mellitus, type II during service or within one year of separation from service.  Hence, as there is not a specific lay statement relating his diabetes to anything other than claimed herbicide exposure, the evidence is insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated to provide an appellant with a medical nexus opinion pursuant to 5103A(d).  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding that a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim, which was supported only by his own lay assertion that he suffered an event, injury, or disease in service that may be associated with his symptoms).  See also Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 38 C.F.R. § 3.159(c)(4)(i) is not in conflict with 38 U.S.C.A. § 5103A(d) and that evidence of record "establishing that the Veteran suffered an event, injury, or disease in service" is required to trigger VA's duties pursuant to section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligation under section 5103A to provide a claimant with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").  There is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claim since his STRs do not show any evidence of occurrence of diabetes mellitus, type II in service, and there is no evidence showing it within 1 year of service separation.  

As the Veteran has not identified any additional evidence relevant to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  38 U.S.C. § 5107(a). 

II. Service Connection

The Veteran seeks for entitlement to service connection for hypertension, to include as due to herbicide exposure, service connection for obstructive sleep apnea, to include as due to herbicide exposure, and service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131.  Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).  Certain diseases are deemed associated with herbicide exposure under current VA law.  38 C.F.R. § 3.309 (e) lists type II diabetes mellitus as such disease.  38 C.F.R. § 3.309(e).  

In addition, for veterans with 90 days or more of active service during a war period  or after December 31, 1946, certain chronic diseases, including diabetes mellitus and/or hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as diabetes mellitus and hypertension is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  38 U.S.C. § 5107.  VA shall consider all information and lay and medical evidence of record in a case.  If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If a preponderance of the evidence is against a claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has current diagnosis of hypertension, obstructive sleep apnea, diabetes mellitus, type II as of April 2009 after the Veteran filed his claims in December 2008.  See e.g., April 2009 VA progress note.  

However, under 38 C.F.R. § 3.309 (e), type II diabetes mellitus qualifies as a presumptive disease due to herbicide exposure, but not hypertension or obstructive sleep apnea.  And his diabetes did not manifest within service or for many years thereafter, and that it is otherwise not related to service.

Further, the presumption of herbicide exposure does not apply to the Veteran's diabetes because the evidence preponderates against finding that the Veteran was exposed to herbicides while he worked as canvas repair technician during his service between 1982 and 1987.

Here, herbicide exposure is not presumed, for his military personnel record establishes that the Veteran did not serve before November 1982.  Thus, Vietnam or Korean exposure during that period of war is not at issue. Therefore, herbicide exposure is not presumed.   

Next, the Board considers whether the evidence of record supports the finding that the Veteran was exposed to herbicide in service.  If the evidence directly establishes herbicide exposure, then the Veteran is entitled to service connection for any presumptive disease he has.  The Veteran states that he was exposed to herbicide while he was repairing equipment made of canvas materials during his service in West Germany and that his supervisor told him that the equipment was used in Vietnam during the war.  The Veteran further believes that the equipment was contaminated with herbicide used in the Vietnam War and that he came in contact with the tents about five to seven years after the tents were in storage.  See e.g., March 2013 videoconference hearing transcript; December 2015 videoconference hearing transcript.  

Here, however, the Board finds that the evidence of record preponderates against finding of herbicide exposure in this case.  Following the March 2016 Board remand directives, the AOJ made good faith efforts to gather information pertaining to the Veteran's statements.  In particular, the AOJ contacted the Veteran to obtain information about the name and location of the bases and dates he was stationed in April 2016.  The AOJ confirmed that the Veteran's occupational specialty was a Fabric Repair Specialist based on the Veteran's complete Personnel File and Certificate of Release or Discharge from Active Duty, DD 214 in July 2016.  In the same month, the AOJ sent a request to the Joint Services Record Research Center (JSRRC), inquiring if it was reasonable to conclude that a veteran serving as a Fabric Repair Specialist could be exposed to herbicide as a result of repairing fabrics exposed to Agent Orange in Vietnam.  In August 2016, the AOJ received a response from the JSRRC, stating that based on the coordinated research with the National Archives and Records Administration (NARA) that they were unable to locate the unit records for the Veteran's unit and thus unable to document if the Veteran was exposed to Agent Orange during the claimed period.  JSRRC recommended the AOJ to contact the Armed Forces Pest Management Board, which responded that its records do not address the logistics of tent repair, replacement, re-use or disposal during the Vietnam era and that its records document that Agent Orange was never transported, used, tested, or disposed of or stored at any of the installations provided in the request.  It further noted that all used of Agent Orange in Vietnam was suspended in 1970 and all stocks were removed to Johnston Island by April 1972.  

In September 2016, the AOJ requested the Defense Logistics Agency (DLA) for information regarding the possible exposure to Agent Orange as a result of repairing tents and canvas exposed to Agent Orange in Vietnam.  The AOJ also asked whether the tents were repaired at any of the bases included in the request and if there was any documentation concerning exposure to Agent Orange from the residue years after use in Vietnam.  Subsequently, two follow-up requests were made to the DLA and the Freedom of Information Act Department of the DLA was contacted.  In May 2017, the DLA responded that the Veteran was not in their system and suggested that the AOJ would contact the Department of Defense.  The VA's JSRRC Coordinator documented the AOJ's efforts and made a formal finding of a lack of information required to verify herbicide exposure in July 2017.  This formal finding is now associated with the Veteran's claims file.  See July 2017 VA Memorandum:  Formal finding of a lack of information required to verify herbicide exposure.  

In light of lack of official documentations concerning alleged herbicide exposure, the Board looks to the only available evidence of record - the Veteran's lay statements.  The Board finds that the Veteran is competent to testify about what he did as the fabric repair specialist.  However, the Board concludes that the Veteran is not competent to testify whether he was exposed to Agent Orange and its chemicals therein.  The latter is not within the realm of his personal knowledge and requires specialized education, training, or experiences to determine whether he was exposed to Agent Orange or any herbicides while he was repairing the equipment.  Layno v. Brown, 6 Vet.App. 465, 471 (1994).  

For the foregoing reasons, there is no competent evidence to support a finding of the Veteran's actual exposure to herbicide in service other than the Veteran's statements.  Further, under provisions of M21-1, Part IV, the Veteran's lay statements and testimony alone cannot be used to confirm herbicide exposure.  Therefore, the criteria for presumptive service connection for diabetes mellitus, type II due to herbicide exposure are not met.  

The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In other words, the fact that a veteran did not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.  Hence, the Board considers the Veteran's claims for diabetes as well as for hypertension and sleep apnea under the theory of direct service connection.  

Here, however, the criteria for direct service connection for diabetes mellitus, type II are not met either because the Board finds there is no lay or medical evidence of in-service complaints, treatment, or diagnosis of diabetes.  The earliest date of diagnosis or treatment of diabetes is 1990 as provided by the Veteran in his application for VA disability compensations filed in 2008.  See also October 2012 VA Form 21-526 Veterans Application for Compensation or Pension (the Veteran stating that he was treated for diabetes since 1990).  Also, February 1994 medical record indicates that there was no history of diabetes as of that date.  See February 1994 VA medical record included in the Social Security Administration documents.  Since the in-service element has not been met in this case, service connection on a direct basis for the claimed disorder on appeal is not warranted.  See 38 C.F.R. § 3.303 (2016).  

Lastly, the Board finds that the evidence preponderates against finding that diabetes mellitus, type II was manifest to a compensable degree within one year of separation from active duty; and against finding that diabetes mellitus, type II was a chronic disorder during service.  As noted above, the Veteran's STRs do not show diagnosis or symptomatology of diabetes.  No evidence within one year of service discharge in 1987 notes diabetes or its symptomatology.  In fact, the evidence of record documents onset of diabetes as early as in 1990, years after separation from service.  Accordingly, service connection for diabetes mellitus, type II on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.303 (b), 3.307(a)(3), 3.309(a).  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Since it concludes that the Veteran's diabetes mellitus, type II is not service-connected, the Board considers whether the Veteran's hypertension could be service-connected on direct or presumptive bases.  

An August 1982 medical examination indicates that the Veteran had no issues with blood pressure.   

A February 1988 medical examination notes the Veteran's blood pressure as 120/80.  And the Veteran indicated that he had blood pressure problem (high or low) in the history section.  

A December 1992 medical treatment record contains history that the Veteran had "hypertension" for 7 years.  

A February 1994 medical record reports that the Veteran's "hypertension" was discovered while stationed in Germany.  The Veteran stayed in Germany between April 1983 and April 1985.  

May 2015 VA examination reports that the Veteran was diagnosed with hypertension in 1988.  The basis for the date is not set out.  Recorded history was that the Veteran had some elevated readings during service, and was told they would watch it.  He started on medication, reportedly, in 1992.  Further, the May 2015 VA examiner summarized the Veteran's blood pressure readings during his service as follows: 

Date
Systolic
Diastolic
1/6/1984
112
74
7/20/1985
152
110
7/29/1985
140
100
6/2/1986
140
90
1/8/1987
126
86
2/2/1987
122
90
3/11/1987
116
68
2/27/1988
120
80

It was noted that the July ratings were recorded following a motor vehicle accident and right leg pain.

The examiner compared those readings against the JNC 6 criteria for hypertension (which was noted as in effect during the years in question): 


Systolic
Diastolic
Stage 1
140-159
90-99
Stage 2
160-179
100-109
Stage 3
>180
>110
Normal
<130
<85

The examiner then concluded in the report that "the criteria to diagnose hypertension was not established" due to the fluctuations and un-sustained elevation of blood pressure.  In particular, the Veteran's blood pressure did not remain high enough to warrant a diagnosis of hypertension as per JNC 6 criteria cited above.  

Here, the Board notes that there were some isolated elevated blood pressure readings in service.  It is noted that some were recorded when he was in pain or following an accident.  Medication was not started, and subsequent readings were not indicative of hypertension.  However, the record does not establish that the Veteran was actually diagnosed with or demonstrated hypertension during or within one year after separation from service, as the conclusion by the VA medical examiner confirms.  Indeed, as the Veteran states in his application for VA benefits, he was diagnosed and started treatment for hypertension in 1995.  Therefore, the Board finds that the presumption under 38 C.F.R. § 3.309 (a) does not apply and that the nexus element between his in-service high blood pressure incidences and his current hypertension.  Thus, entitlement to service connection for hypertension, to include as due to diabetes mellitus, type II, must be denied.  

In assessing whether the Veteran is entitled to service connection for sleep apnea, the evidence must first show that the Veteran has a current diagnosis of the claimed disability.   A June 2015 VA medical examination reveals that the Veteran was diagnosed with sleep apnea in 1996.  See also January 1996 VA medical record. 

With respect to whether the Veteran's diagnosed sleep apnea initially onset during active service, the evidence is at least in equipoise.

The Veteran's STRs indicate that the Veteran reported to the medical clinic in November 1983 during service with a complaint of difficulty in breathing while in bed sleeping.  

Even though the medical records lack affirmative evidence to definitively confirm in-service occurrence of sleep apnea, the Veteran provides a lay statement by his wife to whom he has been married since 1987 reporting observations of symptoms of sleep apnea.  The Veteran's wife of 30 years testifies that the Veteran had continuous symptoms of sleep apnea, such as gasping for his breath and stopping to breathe in his sleep, being tired throughout the day, constantly dozing off and waking up.  The Veteran's wife also stated that she urged the Veteran to go to see Army doctors for these problems and he did go to see them, but none of the doctors were able to find out what was causing the problem.  

The Veteran and his wife are competent and credible to report the onset and recurrent or persistent nature of his symptoms of sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  The Board has determined that there is nothing in the record that contradicts the assertions of symptoms of sleep apnea in service and continuous symptoms of sleep apnea since the onset during his service or indicates that these statements are not credible.  Therefore, the Board finds that the lay statements from the Veteran and his wife are persuasive.  His wife's statement establishes that the Veteran's sleep apnea began to manifest around at least 1987.  

In light of the foregoing, the Board finds the evidence to be in equipoise in showing that the Veteran's current sleep apnea as likely as not had its onset during service and has continued to manifest to present.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's sleep apnea is related to active military service.  Accordingly, entitlement to service connection for sleep apnea is warranted.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for hypertension, to include as due to diabetes mellitus, type II, is denied 

Entitlement to service connection for obstructive sleep apnea is granted. 



_____________________________                     ____________________________
         THOMAS H. O'SHAY                                            DEREK R. BROWN
            Veterans Law Judge                                               Veterans Law Judge
      Board of Veterans' Appeals                                     Board of Veterans' Appeals



____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


